EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Amir Tabarrok, on 10/19/2021.

CLAIMS:
The application claims 1-7, 9 and 11-13 are amended as follows.

Referring to claim 1: Please replace claim 1 as follows:
1. (Currently Amended) A system to support ginormous file scanning, comprising: a processor, and a memory that stores:
	a file scan event handler configured to detect 
	a file scan controller configured to algorithmically allocate 
resources for the file scanning process of the file based on available computing
resources, size of the file to be scanned, and performance requirements for the file
scanning process;
	a plurality of file parsers each configured to parse and extract 
store 
	a plurality of file scanners each configured to: 
		retrieve
		scan
identify malicious content and/or sensitive data in the file parts;
	a file scan reporter configured to:
		collect
		make


Referring to claim 2: Please replace claim 2 as follows:
2. (Currently Amended) The system of claim 1, wherein: the file scan controller is configured to:
		make 
		provide 

Referring to claim 3: Please replace claim 3 as follows:
3. (Currently Amended) The system of claim 1, further comprising: 
	said file store configured to store and maintain 

Referring to claim 4: Please replace claim 4 as follows:
4. (Currently Amended) The system of claim 3, wherein: 
	the file store is configured to:
		monitor
		populate 

Referring to claim 5: Please replace claim 5 as follows:
5. (Currently Amended) The system of claim 1, wherein: 
	the file scan event handler is configured to:
		provide 
		retrieve 

Referring to claim 6: Please replace claim 6 as follows:
6. (Currently Amended) The system of claim 1, wherein: the file scan event handler is configured to listen

Referring to claim 7: Please replace claim 7 as follows:
7. (Currently Amended) The system of claim 1, wherein: the file scan event handler is configured to pass

Referring to claim 9: Please replace claim 9 as follows:
9. (Currently Amended) The system of claim 8, wherein: each of the plurality of file scanners is configured to scan

Referring to claim 11: Please replace claim 11 as follows:
11. (Currently Amended) The system of claim 1, wherein: the plurality of file scanners are configured to scan and analyze 

Referring to claim 12: Please replace claim 12 as follows:
12. (Currently Amended) The system of claim 1, wherein: the file scan reporter is configured to make 

Referring to claim 13: Please replace claim 13 as follows:
13. (Currently Amended) The system of claim 12, wherein: the file scan reporter is configured to make 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433